IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                            No. 01-31104
                                          Summary Calendar



UNITES STATES OF AMERICA,

                                                                                      Plaintiff-Appellee,

                                                 versus

EVARISTUS B. MACKEY, JR.,
also known as Reginald Fountain,
also known as Reese Mackey,

                                                                                    Defendant-
Appellant.

                          ------------------------------------------------------
                           Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                   USDC No. 00-CR-316-ALL-F
                          -------------------------------------------------------
                                            March 22, 2002

Before JOLLY, EMILIO M. GARZA, and STEWART, Circuit Judges:

PER CURIAM:*

       Evaristus B. Mackey, Jr., appeals his conviction and sentence for three counts of possession

of a firearm by a felon. Finding no error, we AFFIRM.

       The district court did not err by denying Mackey’s motion to dismiss Counts I and II on the

grounds that those offenses should have been charged as state crimes. United States v. Wilson, 249

F.3d 366, 371 (5th Cir. 2001). We also find no error in the district court’s refusal to sever Counts

I and II for trial. Mackey was not prejudiced by the joinder of counts. United States v. Ballis, 28

F.3d 1399, 1408 (5th Cir. 1994).



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        With regard to Mackey’s arguments concerning the suppression of evidence and a custodial

confession, we affirm the district court’s acceptance as credible of the arresting officers’ testimony

that Mackey consented to a search of the trunk of his car. United States v. Garza, 118 F.3d 278,

282-83 (1997). Mackey has abandoned the issue whether the firearm was discovered pursuant to a

valid inventory search by failing to brief the argument. FED. R. APP. P. 28(a)(9)(A); United States

v. Valdiosera-Godinez, 932 F.2d 1093, 1099 (5th Cir. 1991). Mackey’s challenge to the admission

of his custodial confession fails because his argument is based solely on his assertion that the search

of the car was illegal.

        We reject Mackey’s argument that the Government failed to prove beyond a reasonable doubt

that the weapon he possessed during the offenses charged in Counts I and II was an actual firearm,

rather than a toy, and his further argument that, assuming the weapon was a firearm, the Government

failed to prove a nexus to interstate commerce. The evidence was sufficient to convict Mackey as

to both counts. United States v. Lankford, 196 F.3d 563, 576 (5th Cir. 1999); United States v.

Galvan, 949 F.2d 777, 783-84 (5th Cir. 1991).

        AFFIRMED.




                                                 -2-